EXHIBIT 11 Schedule of Computation of Net Earnings Per Share Three Months Ended March 31, Nine Months Ended March 31, 2007 2006 2007 2006 Basic Earnings Per Share Net earnings $ 831,000 $ 632,000 $ 1,900,000 $ 1,767,000 Weighted-average Common Shares: Basic Shares Outstanding 8,122,000 8,048,000 8,110,000 7,991,000 Basic Earnings Per Share $ 0.10 $ 0.08 $ 0.23 $ 0.22 Diluted Earnings Per Share Net earnings $ 831,000 $ 632,000 $ 1,900,000 $ 1,767,000 Weighted-average Common Shares: Outstanding 8,122,000 8,048,000 8,110,000 7,991,000 Stock Options 108,000 226,000 101,000 201,000 Restricted Stock 210,000 - 180,000 - Diluted Shares Outstanding 8,440,000 8,274,000 8,391,000 8,192,000 Diluted Earnings Per Share $ 0.10 $ 0.08 $ 0.23 $ 0.22
